USDC IN/ND case 4:20-cv-00033-PPS-JEM document 28 filed 01/07/21 page 1 of 15


                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                       HAMMOND DIVISION AT LAFAYETTE

RUBY ELI,                                        )
                                                 )
                     Plaintiff,                  )
                                                 )
       vs.                                       ) CAUSE NO. 4:20-CV-33-PPS-JEM
                                                 )
COLOPLAST CORP.,                                 )
                                                 )
                     Defendant.                  )

                                  OPINION AND ORDER

       Ruby Eli had the defendant Coloplast Corp.’s pelvic mesh device (called a

“sling”) implanted to treat her urinary incontinence. After suffering from a variety of

painful complications, Eli had a surgery to remove portions of the mesh device on

January 16, 2018. She brought suit against Coloplast more than two years later, on May

21, 2020, for violations of the Indiana Product Liability Act (“IPLA”).

       Coloplast moves to dismiss under Rule 12(b)(6), arguing the claims are barred by

the statute of limitations because Eli filed suit more than two years after the removal of

her device, by which time surely she should have discovered the basis for this lawsuit.

Indiana’s discovery rule provides that the limitations period begins to run from the date

the plaintiff knew or should have discovered the injury was caused by the product of

another. Here, the amended complaint alleges “[i]t was not until recently that Plaintiff

discovered the Altis Single Incision Sling System was defective and the cause of her

pain, suffering, and complications.” [Am. Compl., DE 19, at ¶ 52.] This allegation

seems purposely vague, and I must admit to some degree of skepticism of it in light of
USDC IN/ND case 4:20-cv-00033-PPS-JEM document 28 filed 01/07/21 page 2 of 15


Eli’s ongoing complications after the sling’s implant, her decision to have removal

surgery, and the widespread attention mesh devices have been getting for many, many

years. However, at this early dismissal stage, where I must take the pleaded facts as

true, there is a conceivable set of facts to support the conclusion that this lawsuit was

timely filed. Therefore, Coloplast’s motion to dismiss on this basis fails. However, the

fraud claim is not pleaded with the sufficient degree of specificity, so I will grant the

motion to dismiss on this claim only and allow Eli to re-plead that claim, if she chooses.

The other arguments enumerated in Coloplast’s motion do not warrant dismissal.

                                        Background

       The facts alleged in the amended complaint are straightforward. Coloplast

develops, designs, manufactures and distributes medical devices for the treatment of

female pelvic issues, primarily pelvic organ prolapse and stress urinary incontinence.

[Am. Compl. ¶ 8.] Although most transvaginal meshes are comprised of non-

absorbable synthetic polypropylene, Coloplast’s Altis Single Incision Sling System is

made of a synthetic, petroleum-based mesh. [Id. ¶ 11.] Eli alleges a number of specific

defects with Coloplast’s pelvic mesh products (including the sling), including that the

mesh material harbors infections and migrates from the location of implantation. [Id. ¶

19.] The complaint alleges that Coloplast under-reported and withheld information

about the propensity of its pelvic mesh products to fail and cause injury or

complications, and that it was aware of numerous defects in the mesh products. [Id. ¶¶

24, 37.] Additionally, Eli contends there are safer feasible and practical alternatives. [Id.


                                              2
USDC IN/ND case 4:20-cv-00033-PPS-JEM document 28 filed 01/07/21 page 3 of 15


¶ 31.]

         Let’s turn to Eli’s personal experience with Coloplast’s product. On June 17,

2016, Eli had surgery to treat her urinary incontinence. [Id. ¶ 48.] She had the Coloplast

Altis Single Incision Sling System implanted. [Id.] Thereafter, Eli began experiencing

severe and debilitating pain, painful intercourse (known as dyspareunia), incontinence

and infections. [Id. ¶ 51.] As noted above, the amended complaint alleges “[i]t was not

until recently that Plaintiff discovered the Altis Single Incision Sling System was

defective and the cause of her pain, suffering, and complications.” [Id. ¶ 52.]

         Eli filed the complaint on May 21, 2020. [DE 1.] An amended complaint was

filed on October 2, 2020. [DE 19.] It alleges one count for violations of the IPLA, with

subclaims for defective manufacture and design, failure to warn, breach of express

warranty, and fraud. Setting aside the fraud claim which Eli characterizes as a subclaim

of the IPLA (which I will discuss later in this opinion), Eli’s amended complaint is

consistent with the IPLA because “[t]here are multiple theories on which a plaintiff can

prove that a product was ‘defective’ under the IPLA: [a] product can be defective

because of a manufacturing defect, a design defect, or a lack of adequate instructions

and warnings.” Fisk v. Medtronic, Inc., No. 3:17-CV-032 JD, 2017 WL 4247983, at *4 (N.D.

Ind. Sept. 25, 2017) (quotation omitted). Some courts in this district have used merger

to combine separate counts for product liability torts into one statutory claim, while

others have declined to do so. See Hall v. Ehicon, No. 3:20-CV-516-RLM-MGG, 2020 WL

6826489, at *2 (N.D. Ind. Nov. 20, 2020) (and cases cited therein). But I agree that


                                              3
USDC IN/ND case 4:20-cv-00033-PPS-JEM document 28 filed 01/07/21 page 4 of 15


whether the claims are merged into a single claim or brought as separate claims under

the IPLA is “largely a distinction without a difference” and is “entirely academic.” Id.

at *2-3 (quoting Bailey v. Medtronic, Inc., No. 1:17-cv-02314-JMS-DML, 2017 WL 6035329,

at *6 (S.D. Ind. Dec. 6, 2017)).

                                          Discussion

I.     Timeliness of the IPLA Claim in its Entirety

       A plaintiff is not required to plead facts that overcome affirmative defenses

based on the statute of limitations. NewSpinSports, LLC v. Arrow Elecs., Inc., 910 F.3d

293, 299 (7th Cir. 2018). Thus, dismissing a complaint as untimely based on the

pleadings is disfavored, because a statute of limitations defense largely turns on facts

that aren’t even before the court at this stage in the litigation. See Sidney Hillman Health

Ctr. of Rochester v. Abbott Labs., Inc., 782 F.3d 922, 928 (7th Cir. 2015); see also United States

v. Northern Trust Co., 372 F.3d 886, 888 (7th Cir. 2004) (dismissal under Rule 12(b)(6) on

the basis of the statute of limitations is “irregular,” since it is an affirmative defense for

which the defendant bears the burden of proof).

       Nevertheless, a plaintiff can plead herself out of court by alleging facts that make

it plain that “relief is barred by the applicable statute of limitations . . .” Logan v. Wilkins,

644 F.3d 577, 582 (7th Cir. 2011). The Seventh Circuit has stated that a court may

properly rule on an affirmative defense where the complaint “pleads too much and

admits definitively that the applicable limitations period has expired.” Barry Aviation

Inc. v. Land O’Lakes Municipal Airport Comm’n, 377 F.3d 682, 688 (7th Cir. 2004).


                                                4
USDC IN/ND case 4:20-cv-00033-PPS-JEM document 28 filed 01/07/21 page 5 of 15


However, “[a]s long as there is a conceivable set of facts, consistent with the complaint,

that would defeat a statute-of-limitations defense, questions of timeliness are left for

summary judgment (or ultimately trial), at which point the district court may determine

compliance with the statute of limitations based on a more complete factual record.”

Sidney Hillman, 782 F.3d at 928.

       Under the Erie doctrine, a federal court sitting in diversity applies the

substantive law of the state in which it sits. See Land v. Yamaha Motor Corp., 272 F.3d

514, 516 (7th Cir. 2001). Statutes of limitations fall firmly on the substantive side of the

Erie substance/procedure divide. Guaranty Trust Co. v. York, 326 U.S. 99, 110 (1945); see

also Hollander v. Brown, 457 F.3d 688, 694 (7th Cir. 2006) (same). Here, the parties agree

that the applicable statute of limitations arises under the IPLA which provides that “a

product liability action must be commenced: (1) within two (2) years after the cause of

action accrues; or (2) within ten (10) years after the delivery of the product to the initial

user or consumer.” Ind. Code § 34-20-3-1(b). The Indiana Supreme Court has

interpreted this statutory language to require IPLA claims to be filed both within two

years after the cause of action accrues and within ten years after the delivery of the

product to the initial user or consumer. Estabrook v. Mazak Corp., 140 N.E.3d 830, 835

(Ind. 2020) (specifically finding that the legislature wrote “or” but meant “and.”). Here,

the timeliness dispute centers around whether Eli filed within two years after her cause

of action accrued.

       Indiana has adopted the discovery rule for the accrual of claims arising out of


                                              5
USDC IN/ND case 4:20-cv-00033-PPS-JEM document 28 filed 01/07/21 page 6 of 15


tort. See Wehling v. Citizens Nat’l Bank, 586 N.E.2d 840, 842-43 (Ind. 1992). In Indiana,

the statute of limitations has two prongs: “the Indiana statute of limitations begins to

run from the date that the plaintiff knew or should have discovered (1) that the plaintiff

suffered an injury or impingement and (2) that the injury or impingement was caused

by the product or act of another.” Evenson v. Osmose Wood Preserving Co. of Am., Inc.,

899 F.2d 701, 703 (7th Cir. 1990); see also Wehling, 586 N.E.2d at 843. In other words, the

statute of limitations in this case commences on the date Eli knew or should have

discovered that she suffered an injury, and that the injury was caused by Coloplast’s

sling. See Barnes v. A.H Robins Co., Inc., 476 N.E.2d 84, 86 (Ind. 1985).

       When an action accrues is often a question of fact. Evenson, 899 F.2d at 705. The

pertinent question is whether the plaintiff “experienced symptoms that would cause a

person of reasonable diligence to take action that would lead to the discovery of [her]

cause of action.” Hall, 2020 WL 6826489, at *5 (quoting DuRocher v. Riddell, Inc., 97 F.

Supp. 3d 1006, 1029 (S.D. Ind. 2015)). “Once a plaintiff’s doctor expressly informs the

plaintiff that there is a reasonable possibility, if not a probability, that an injury was

caused by an act or product, then the statute of limitations begins to run and the issue

may become a matter of law.” Id. (quoting Degussa Corp. v. Mullens, 744 N.E.2d 407, 411

(Ind. 2001)). But “a plaintiff’s mere suspicion or speculation that the product caused the

injuries is insufficient to trigger the statute.” Id.

       In this case, we can’t tell from the amended complaint when Eli knew or should

have known that she suffered an injury caused by Coloplast’s sling. We don’t know


                                                6
USDC IN/ND case 4:20-cv-00033-PPS-JEM document 28 filed 01/07/21 page 7 of 15


exactly what symptoms she was suffering from and when, what her physicians told her

about any complications from the implant, what Eli believed was at the root of her pain

and symptoms, what the doctors found during the removal procedure (for example,

was the mesh eroded?), and we don’t know what Eli was told post-removal surgery.

Discovery may very well show that Eli became aware of or was actually told at a certain

time that her injuries were caused by a defective mesh (and were not just the result of a

common side effect or something else), and that date might very well prove that the

statute of limitations had lapsed by the time she filed suit. But we have no way of

knowing the answers to any of these questions at this point in time.

       On a motion to dismiss, I can only look at the face of the complaint to determine

if the statute of limitations has run. Because the amended complaint alleges it wasn’t

until “recently” that Eli discovered the sling was defective and caused her injuries, and

there are no other allegations to the contrary, that is sufficient to survive a motion to

dismiss. [Am. Compl. ¶ 52.]

       Coloplast’s point that Eli must have known by the time of her removal operation

that the sling was causing her injuries is well taken. That certainly seems intuitive, but

cases have to be decided on evidence and not intuition. It is telling, therefore, that the

cases cited by Coloplast were all decided on summary judgment. See Dahms v. Coloplast

Corp., No. 19 C 63649, 2020 WL 5593279, at *3 (N.D. Ill. Sept. 18, 2020); Stark v. Johnson &

Johnson, No. 18 cv 06609, 2020 WL 1914767, at **2, 4 (N.D. Ill. Apr. 20, 2020); Curtis v.

Mentor Worldwide, LLC, 543 F. App’x 901, 904 (11th Cir. 2013). Those cases actually


                                              7
USDC IN/ND case 4:20-cv-00033-PPS-JEM document 28 filed 01/07/21 page 8 of 15


bolster my belief that dismissal is not appropriate in this instance on a motion to

dismiss, and the timeliness of this action is best suited for review on summary judgment

(or at trial) instead. See, e.g., Karnes v. C.R. Bard, Inc., 18-cv-931-wmc, 2019 WL 1639807,

at *4 (W.D. Wis. Apr. 16, 2019) (denying motion to dismiss similar mesh case, rejecting

the argument that plaintiff must have known at the latest by the removal surgery that

the mesh must have caused her injuries, and finding “additional factual development is

required to determine precisely when plaintiff had an objective basis for assessing

[defendant’s] role in causing her injuries.”).

       Because I find dismissal on the basis of the two-year statute of limitations is

inappropriate (at least at this point), I need not address Eli’s secondary claim that the

statute of limitations should be tolled due to fraudulent concealment. [Am. Compl. ¶¶

56-57.] The same goes for Eli’s argument that the warranty claims are actually

governed by the four-year limitations period outlined in Indiana Code § 26-1-2-725. I

need not decide this issue right now because I have found dismissal of the single (and

all-encompassing) IPLA claim under the two-year statute of limitations is not presently

appropriate. So whether the true statute of limitations for the breach of warranty

subclaim is really two years or four years is irrelevant at this point.

II.    Sufficiency of the Failure to Warn Subclaim

       In addition to the timeliness of Eli’s amended complaint, Coloplast also attacks

the sufficiency of several subclaims. First, Coloplast argues that Eli has failed to state a

subclaim for failure to warn because: (1) Coloplast’s legal duty was merely to warn Eli’s


                                                 8
USDC IN/ND case 4:20-cv-00033-PPS-JEM document 28 filed 01/07/21 page 9 of 15


physician (and not her) of risks not already known to them; and (2) the amended

complaint fails to plead that her physician relied on Coloplast’s warnings in making

their treatment decisions. [DE 25 at 7-10.]

       Even assuming that Coloplast’s only obligation was to warn her physician,

recovery under the factual allegations in the amended complaint is still possible. Under

the learned intermediary doctrine, “a manufacturer has no duty to warn the ultimate

user when it sells the product to a knowledgeable or sophisticated intermediary.”

Hathaway v. Cintas Corporate Servs., Inc., 903 F.Supp.2d 669, 676 (N.D. Ind. 2012).

Coloplast tries to fault Eli’s complaint because she alleges in several places that she

personally was not instructed or warned of the risks posed by the sling. [Am. Compl.

¶¶ 78-92.] However, the amended complaint also alleges that Coloplast failed to warn

her implanting physician of the risks and dangers of the device. [Id.] Specifically, she

alleges that “Coloplast failed to provide such adequate warning or instruction that a

manufacturer exercising reasonable care would have provided to physicians, including

Plaintiff’s implanting physician,” and then lists six risks and dangers of the device

about which Coloplast failed to warn. [Id. ¶ 83.] The allegations in the complaint don’t

run afoul of the learned intermediary rule, as Eli has alleged that Coloplast failed to

warn both herself and her physician. See, e.g., Tague v. Wright Med. Tech., Inc., No. 4:12-

CV-13-TLS, 2012 WL 1655760 (N.D. Ind. May 10, 2012) (denying motion to dismiss in

defective prosthetic hip device case, finding where Plaintiff alleged that no warnings at

all were provided, a learned intermediary was included in the people who did not


                                              9
USDC IN/ND case 4:20-cv-00033-PPS-JEM document 28 filed 01/07/21 page 10 of 15


receive a warning).

       To the extent Coloplast argues the amended complaint does not include

allegations that the implanting physician was unaware of the risks (and that Coloplast

failed to warn her healthcare providers of risks not already known to them), I think this

fails to take into consideration the complaint as a whole. Eli has made multiple

allegations that Coloplast concealed and misrepresented specific risks and dangers

associated with the mesh device. [Am. Compl. ¶¶ 57, 100, 113, 123, 126, 129, 130, 148,

150.] This should suffice. After all, a plaintiff is not required to plead legal theories,

Hatmaker v. Mem’l Med. Ctr., 619 F.3d 741, 743 (7th Cir. 2010), and the detailed amended

complaint certainly puts Coloplast on notice of the claims against it.

       Coloplast also argues that the failure to warn claim fails for another reason,

which is Eli has not pleaded any factual allegations to demonstrate that her medical

providers actually relied on the substandard warnings. [DE 25 at 9.] Yet Eli alleges that

her “implanting physician relied on Coloplast’s aforementioned representations,

warnings, instructions, and marketing materials” that did not include the enumerated

risks and complications alleged in the complaint when the physician recommended the

implantation of the sling inside Eli. [Id. ¶ 79.] This is adequate. Whether a different

warning could have led to a different outcome in this case (for example, Eli’s physicians

would not have implanted the sling had they received different warnings), is a question

of fact that must be decided later in this case.




                                              10
USDC IN/ND case 4:20-cv-00033-PPS-JEM document 28 filed 01/07/21 page 11 of 15


III.   Sufficiency of the Breach of Warranty Subclaim

       Coloplast argues that Eli failed to set forth a sufficient claim for breach of

warranty because she did not provide adequate notice to Coloplast of the defect. [DE

25 at 10-11.] It is well established that in breach of implied warranty of merchantability

cases, one necessary precondition is the seller must be given notice of the product defect

prior to the plaintiff filing suit. See, e.g., Cincinnati Ins. Cos. v. Hamilton Beach/Proctor-

Silex, Inc., No. 4:05 CV 49, 2006 WL 299064, at *4 (N.D. Ind. Feb. 7, 2006).

       Eli alleges that she gave notice of the breach of implied warranty to Coloplast in

a demand letter dated May 1, 2020. [Am. Compl. ¶ 114.] Coloplast contends this notice

is untimely - clinging to its argument that the case should have been filed at the latest

two years after the removal surgery, or by January 16, 2020, so this notice is too late. As

explained earlier in this opinion, when Eli’s claim accrued is still a question of fact that

needs to be fleshed out during discovery. If it is ultimately determined that the case

was timely filed on May 21, 2020, then giving notice on May 1, 2020 seems to be

appropriate.

       Coloplast also attacks the breach of warranty claim by arguing that Eli did not

plead specific facts that the mesh was not merchantable or fit for its intended purpose.

[DE 25 at 11.] To the contrary - Eli has set forth the necessary facts. She alleges that the

mesh device’s purpose was to treat urinary incontinence and she had it implanted for

this purpose. [Am. Compl. ¶¶ 117, 48.] She also alleges that after the implant, she

continued to suffer incontinence and developed other complications including pain and


                                               11
USDC IN/ND case 4:20-cv-00033-PPS-JEM document 28 filed 01/07/21 page 12 of 15


infections. [Id. ¶ 51.] Eli then specifically states: “[t]he Altis Single Incision Sling System

was not merchantable or fit for its ordinary purpose at the time of manufacture and

conveyance to the Plaintiff; that purpose being to treat Plaintiff’s urinary incontinence.”

[Id. ¶ 117.] Taking all the facts pleaded as true, and drawing all reasonable inferences in

Eli’s favor, as the law requires on a motion to dismiss, the amended complaint sets forth

an ample claim for breach of warranty.

IV.    Sufficiency of the Fraud Subclaim

       Coloplast asserts that Eli’s “subclaim” for fraud [Am. Compl. ¶¶ 120-54] fails

because she has not stated with particularity the circumstances constituting fraud. [DE

25 at 11-12.] As I alluded to at the beginning of this opinion, a claim for fraud might not

even be properly brought under the IPLA because under that statute, “[a] product can

be defective because of a manufacturing defect, a design defect, or a lack of adequate

instructions and warning.” Fisk, 2017 WL 4247983, at *4. But it’s neither here nor there.

Regardless of whether the allegations of fraud belong under the IPLA or should really

be pled as a separate count, the parties agree that Rule 9(b) imposes a heightened

standard for pleading fraud in this case. Fed. R. Civ. P. 9(b). And here, Eli has not

satisfied that heightened standard.

       To fulfill the particularity requirement imposed by Rule 9(b), Eli must plead “the

identity of the person who made the misrepresentation, the time, place and content of

the misrepresentation, and the method by which the misrepresentation was

communicated to the Plaintiff.” Cornielsen v. Infinium Capital Mgmt., LLC, 916 F.3d 589,


                                              12
USDC IN/ND case 4:20-cv-00033-PPS-JEM document 28 filed 01/07/21 page 13 of 15


599 (7th Cir. 2019) (internal citations omitted). Here, Eli has not sufficiently alleged the

who, what, where, when, and how of her fraud claim.

       Eli alleges that Coloplast generally is the identified tortfeasor. Regarding how

the alleged misstatements were made and where, the amended complaint states:

              The information distributed to the public, the medical and
              healthcare community, the FDA, and Plaintiff and her implanting
              physician, by Coloplast included, but was not limited to websites,
              information presented at medical and professional meetings,
              information disseminated by sales representatives to physicians
              and other medical care providers, reports, press releases,
              advertising campaigns, television commercials, print
              advertisements, billboards, and other commercial media containing
              material representations, which were false and misleading, and
              contained omissions and concealment of the truth about the
              dangers of the use of the Coloplast Pelvic Mesh Products.

[Am. Compl. ¶ 133.] While this alleges that Coloplast misrepresented that its mesh

products in general were safe, Eli does not allege the specific “how” and “where” as to

the misrepresentations about the Altis Single Incision Sling System. For example, which

websites did Coloplast use? What professional meetings contained false statements?

Which particular Coloplast sales people made the alleged false statements? And most

importantly, what in particular was said about the sling that was false? Additionally,

while Eli lists the date of her implant surgery as June 17, 2016, she gives no additional

specifics about the timing of the misrepresentations.

       Eli has not “show[ed], in detail, the nature of the charge, so that vague and

unsubstantiated accusations of fraud do not lead to costly discovery and public

obloquy.” U.S. ex rel. Lusby v. Rolls-Royce Corp., 570 F.3d 849, 854-55 (7th Cir. 2009).


                                             13
USDC IN/ND case 4:20-cv-00033-PPS-JEM document 28 filed 01/07/21 page 14 of 15


There is just not enough specifics for the fraud claim to survive a motion to dismiss.

       Consequently, I will grant the motion to dismiss as to the subclaim for fraud.

However, I do recognize that the Seventh Circuit has instructed when a plaintiff’s

complaint is dismissed under Rule 12(b)(6), the general rule is to give at least one

opportunity to amend the complaint before the action is dismissed. Runnion ex rel.

Runnion v. Girl Scouts of Greater Chicago & Nw. Indiana, 786 F.3d 510, 519 (7th Cir. 2015).

While I have substantial doubts that this IPLA case is really about fraud, the dismissal

will be without prejudice. Eli is granted leave to re-file only the fraud subclaim, if she

chooses, and cure the pleading deficiencies, if she can, as discussed in this opinion.

                                         Conclusion

       In sum, Coloplast might very well have a viable statute of limitations defense.

But its efforts to dismiss Eli’s claim on that ground at this point in the litigation are

premature. For the reasons set forth above, Coloplast’s motion to dismiss the first

amended complaint [DE 24] is GRANTED IN PART AND DENIED IN PART.

       The motion is DENIED as to all claims under the IPLA other than fraud, and

these claims remain pending. The motion is GRANTED as to the fraud subclaim which

is DISMISSED WITHOUT PREJUDICE. Eli is granted leave to re-file and cure the

pleading deficiencies within 30 days from the date of this Order. Should Eli file a

second amended complaint, the deadline for Coloplast to answer or otherwise respond

to Eli’s complaint will be within 14 days after service of the amended pleading

consistent with Fed. R. Civ. P. 15(a)(3). Should Eli choose not to file a second amended


                                              14
USDC IN/ND case 4:20-cv-00033-PPS-JEM document 28 filed 01/07/21 page 15 of 15


complaint, the deadline for Coloplast to respond to Eli’s amended complaint shall be

February 22, 2021.


SO ORDERED.

ENTERED: January 7, 2021.
                                        /s/ Philip P. Simon
                                        PHILIP P. SIMON, JUDGE
                                        UNITED STATES DISTRICT COURT




                                          15
